MEMORANDUM **
Arizona state prisoner Isaac Salazar appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition as untimely. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Salazar contends that he is entitled to equitable tolling for the period during which his complaint against appellate counsel was pending before the State Bar of Arizona. We conclude that the district court properly determined that Salazar failed to demonstrate extraordinary circumstances justifying equitable tolling. C.f Spitsyn v. Moore, 345 F.3d 796, 800-802 (9th Cir.2003). In addition, we deny Salazar’s request for a remand for an evidentiary hearing. See Campbell v. Wood, 18 F.3d 662, 679 (9th Cir.1994).
To the extent that Salazar raises an additional uncertified issue, we construe his argument as a motion to expand the certificate of appealability, and we deny the motion. See 9th Cir. R. 22 — 1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.